Citation Nr: 0909043	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and mild degenerative joint disease of the cervical 
spine, claimed as secondary to status post residuals right 
knee with ACL and PCL tear and fracture, right tibia with 
tricompartmental degenerative arthritis.

2.  Entitlement to an increased rating for status post 
residuals right knee with ACL and PCL tear and fracture, 
right tibia with tricompartmental degenerative arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1990 to June 
1991. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran requested a hearing at the VA Central Office in 
Washington, D.C. on his VA Form 9, dated June 2007.  The 
Veteran was subsequently scheduled for such hearing during 
February 2009 with notice sent two times during December 
2008.  However, both envelopes were returned as 
undeliverable.  The Veteran subsequently failed to appear for 
his February 2009 hearing.  On remand, the RO/AMC should 
attempt to determine the Veteran's current address, to 
include contacting the Huntington, VA Healthcare System to 
see if they have his current address.  If a current address 
is identified, the RO/AMC should clarify whether the Veteran 
still wants a Board hearing and if so, whether he wants a 
Travel Board hearing, videoconference hearing, or a hearing 
in Washington, DC.  If the Veteran wants a Travel Board or 
videoconference hearing, the RO/AMC should schedule such.  

Additionally, the Board notes that a letter from the Veteran 
dated July 2004 indicates that he applied for disability 
benefits from the Social Security Administration.  Such 
records, including adjudicatory documents and medical 
records, should be requested on remand.

Moreover, as it has been almost 3 years since the last 
examination, a VA examination should be scheduled to 
determine the current level of severity of his right knee 
condition.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to identify the current 
address for the Veteran, to include 
contacting the Huntington VA Healthcare 
System to see if they have his current 
address.  If a current address is 
identified, please contact the Veteran to 
clarify whether he still wants a Board 
hearing and if so, whether he wants a 
Travel Board hearing, Board 
videoconference hearing, or a hearing in 
Washington, DC.  If the Veteran wants a 
Travel Board or videoconference hearing, 
the RO should schedule such.

2.  Request from the Social Security 
Administration all documents concerning 
the Veteran's claim for disability, to 
include adjudicatory documents as well as 
medical records and all materials used to 
adjudicate the Veteran's claim.

3.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the 
Huntington VA Healthcare System dating 
since December 2005.

4.  Schedule the veteran for a VA joint 
examination in order to ascertain the 
current severity of his right knee 
disability.  The veteran's claims file 
should be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  

The examiner should conduct a thorough 
orthopedic examination of the right knee, 
and should document any limitation of 
motion, including any limitation of motion 
due to pain, expressed in terms of full 
extension being zero degrees.  The examiner 
should also describe any subluxation or 
instability, crepitance, or locking.  

The examiner should also describe any 
functional loss pertaining to the right 
knee, and should evaluate any functional 
loss due to pain or weakness, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
Finally, the examiner should indicate 
whether the Veteran's post operative scar 
is painful on objective demonstration.

5.  Thereafter, the claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




